Citation Nr: 9913934	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-08 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
feet.

2. Entitlement to service connection for arthritis of the 
left arm.

3.  Entitlement to service connection for arthritis of the 
hips.

4.  Entitlement to service connection for arthritis of the 
ankles.

5.  Entitlement to service connection for arthritis of the 
right hand.

6.  Entitlement to a compensable rating for residuals of 
excision of a tumor of the left breast.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, dated in November 1996, which denied the veteran's 
claims for service connection for arthritis of the feet, left 
arm, hips, ankles, and right hand, and from a rating decision 
dated in January 1998, which granted the veteran's claim for 
service connection for residuals of excision of a tumor of 
the left breast, and assigned a noncompensable (zero percent) 
rating thereto.  The veteran filed timely appeals to these 
determinations.

The Board notes that in a statement in support of claim 
submitted by the veteran and received by VA in August 1998, 
the veteran raised the issue of entitlement to service 
connection for a left arm disorder secondary to his service-
connected residuals of excision of a tumor of the left 
breast.  As this issue has not been developed or certified 
for appellate review, the matter is referred to the RO for 
appropriate action.

In the same statement in support of claim, the veteran also 
claimed entitlement to service connection for a tender scar 
secondary to his service-connected residuals of excision of a 
tumor of the left breast.  However, the only identifiable 
residual of his tumor excision is the resulting scar, and as 
such the disability has been evaluated by the RO based solely 
on the severity of this scar.  Therefore, since the veteran 
is already service connected and has been rated on the basis 
of the scar, referral of this issue to the RO is unnecessary.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran has not submitted competent evidence 
indicating that his current arthritis of multiple joints is 
related to a disease or injury incurred in service.

3.  The veteran's residuals of excision of a tumor of the 
left breast currently consist of a small, well-healed, 
nontender and nonadherent scar with no medical evidence of 
any symptomatology or manifestations of disability.  


CONCLUSIONS OF LAW

1.  The veteran's claims for service connection for arthritis 
of the feet, left arm, hips, ankles, and right hand are not 
well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for a compensable evaluation for residuals 
of excision of a tumor of the left breast have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1-4.3, 4.7, 4.27, 4.118, Diagnostic Code 7819-7805 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  In addition, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred in service if they become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998). 

The first step in this analysis is to determine whether the 
veteran has presented a well-grounded claim for service 
connection.  In this regard, the veteran bears the burden of 
submitting sufficient evidence to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  Simply stated, a well-grounded claim must be 
plausible or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, supra.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza, 
supra; see also Heuer and Grottveit, both supra.  
In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (known as the United Stated Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, the "Court"), 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be well grounded on the 
basis of § 3.303(b) if the condition observed during service 
or any applicable presumption period still exists, continuity 
of symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996).  

Evidence relevant to the veteran's service connection claims 
includes his service medical records, which are negative for 
any reported diagnosis or treatment related to arthritis of 
any joint.  These records reflect several instances of 
complaints of joint pain, including pain in the ankles, 
wrist, shoulders, elbows, and back, which was diagnosed as 
arthralgia.  Of particular note is a discharge summary dated 
in January 1944, which indicates that the veteran was 
hospitalized for multiple joint pain of four-months duration.  
The examiner noted that the physical examination was 
"essentially negative," and that all laboratory work, 
including x-rays, sedimentation rate, and complete blood 
count testing were "negative for any pathological 
findings."  Since all physical and laboratory finds were 
negative, the veteran was returned to full duty.

In addition, a statement from the veteran's commanding 
captain, dated in October 1944, notes that the veteran was 
suffering from some sort of "unidentified affliction" of 
the left arm which rendered it stiff and painful.  He noted 
that this affliction was beginning to spread to the veteran's 
right arm, and would probably eventually reach both legs.  
The captain recommended discharge from service due to this 
"physical deficiency," although it appears that such 
discharge did not happen.

In December 1963, the veteran underwent a VA examination.  No 
joint problems were noted, and no diagnosis relating to the 
veteran's joints was rendered.  A special VA neuropsychiatric 
examination did note "a brief hospitalization for vague 
pains in the joints" while in service, but did not note any 
current findings.

The first post-service evidence of the existence of arthritis 
in any of the joints at issue is an x-ray report dated in 
July 1989 from Cleveland Clinic.  This report diagnosed 
degenerative joint disease of both hips.  Subsequent medical 
reports from this facility confirmed this diagnosis, and 
indicated that the veteran underwent a right hip arthroplasty 
in September 1992.  No opinion regarding the etiology of this 
arthritis was reported.

In August 1996, the veteran underwent VA examinations of his 
hands and feet.  At the time of these examinations, the 
veteran reported having sufferd from frostbite of the hands 
and arms in 1944, as well as pain in both feet and legs, 
which was reportedly diagnosed as frostbite and hypothermia 
in the service.  He stated that after his discharge, the 
condition in his hands and feet was diagnosed as arthritis.  
The veteran complained of pain and numbness in both hands, 
aggravated by cold weather, as well as pins and needles and 
numbness in both feet.  He also noted some difficulty in 
bending various joints.  X-rays of the hands and feet 
revealed arthritis.  The examiner diagnosed a history of 
frostbite of both hands, with arthritis, and organic 
residuals of frostbite of both feet, with arthritis.

In October 1997, the veteran underwent a VA "joints" 
examination.  At that time, the examiner noted that the 
veteran's claims file had been reviewed, which showed 
multiple arthralgias.  He specifically noted that "[n]o 
diagnosis in the service of any arthritis was ever made or 
identified."  The veteran reported that since 1944, he had 
experienced multiple joint pains which had begun in the upper 
extremities.  He presented with multiple complaints of pain, 
soreness, ache, and tenderness in and across the shoulders, 
elbows, wrists, hands, hips, knees, and ankles.  The examiner 
noted that the veteran's claims file reflected earlier 
findings of systemic osteoarthritis.  The veteran 
particularly complained of nodules over his distal 
interphalangeal joints of the fingers, aches, pain, and 
tenderness with use of his left shoulder, soreness in the 
left wrist, bilateral hip, knee, and ankle complaints.  
Physical examination revealed essentially full ranges of 
motion in all joints, but with complaints of pain with motion 
in most areas.  

The examiner diagnosed systemic arthritis involving multiple 
joints, with bilateral total hip replacements and 
postoperative corpectomy to the left wrist.  The examining 
physician concluded:

In reviewing the record there is no 
history of a previous arthritis.  However 
he did have the multiple joint 
complaints.  Degenerative arthritis is a 
natural occurring disease.  Some of the 
joints involved certainly are similar to 
the ones that he had in the service.  
Whether or not this started in the 
service I cannot determine.

That same day, the veteran also underwent a VA examination of 
the hands.  Following this examination, a diagnosis of 
arthritis of the hands was rendered.  No opinion as to the 
etiology of this arthritis was provided.

In August 1998, the veteran testified at a Travel Board 
hearing before the undersigned Board Member.  At that time, 
he stated that his multiple joint pain had begun while in the 
service, and had gradually progressed through the years.  He 
stated that while he did file some papers with the Red Cross 
within one year after service, he was not treated by anyone 
or diagnosed with arthritis during that period.  He further 
stated that he had sought treatment for the joint pain in the 
1960's from a private physician, but that the examiner never 
offered an opinion regarding what had caused the arthritis.  
He said that the records from this private physician were 
probably no longer in existence.

A review of the evidence reveals that the veteran currently 
suffers from arthritis of multiple joints, including those 
joints at issue in this case.  However, there is no competent 
medical evidence which indicates that his current 
osteoarthritis is related to his period of military service.  
No medical professional has indicated that this disorder was 
manifest during his service, to a compensable degree within 
the one-year presumptive period following service, or is 
otherwise related to any incident of the veteran's military 
service.  On the contrary, the examiner who performed the 
October 1997 VA examination stated that, after reviewing the 
veteran's claims file, he or she could find "no diagnosis in 
the service of any arthritis."  Furthermore, while the 
veteran's service medical records document several instances 
of complaints of joint pain, multiple x-ray examinations in 
service were consistently negative for any radiologic 
findings of arthritis.  These complaints were typically 
diagnosed as "arthralgias."

Although the examiner who performed the August 1996 VA 
examinations did diagnose a "history of" frostbite of the 
hands and feet, "with arthritis," this diagnosis is 
insufficient to supply the required nexus, or link to 
service.  First, the opinion is based entirely on a history 
related by the veteran and can be no better than the facts 
alleged by him.  Elkins v. Brown, 5 Vet.App. 474, 478 (1993); 
Reonal v. Brown, 5 Vet.App. 458, 460-61 (1993); Swann v. 
Brown, 5 Vet.App. 229, 233 (1993).  A rejection of the 
factual predicate necessarily involves a rejection of the 
etiological opinion based on that predicate.  In this case, 
the medical evidence contained in the veteran's claims file 
is entirely devoid of any indication that the veteran 
suffered any frostbite while in service.  Therefore, the 
etiological relationship between the frostbite allegedly 
incurred while in service and the veteran's multiple joint 
arthritis, first shown by the evidence more than 40 years 
later, may be characterized as a general conclusion based on 
a history furnished by the veteran that is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet.App. 177, 180 
(1993).  

Further, the veteran's separation record shows that he served 
as a truck driver without mention of any combat-related 
activities which might qualify for undocumented recognition 
of a claimed condition consistent with the hardships of such 
service.  See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (1998).  Even assuming for discussion purposes 
that the veteran did incur frostbite in service, the VA 
examiner appears merely to have added the phrase "with 
arthritis" to the diagnosis of frostbite without stating 
that the arthritis itself was actually a residual of the 
alleged inservice frostbite, rather than and unrelated 
disorder which appeared subsequently.  

More specifically, the examiner who performed the October 
1997 VA examinations stated that he could not determine 
whether the veteran's current arthritis started in the 
service.  Where a physician is unable to provide a definite 
causal connection, the opinion on that issue constitutes 
"what may be characterized as 'non-evidence.'"  See Perman 
v. Brown, 5 Vet.App. 237, 241 (1993), citing Sklar v. Brown, 
5 Vet.App. 140, 145-46 (1993), Kates v. Brown, 5 Vet.App. 93, 
95 (1993), and Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 
(1992); see also Dyess v. Derwinski, 1 Vet.App. 448, 453-54 
(1991).

The Board has considered the veteran's own testimony, as set 
forth in his Travel Board hearing, including his opinion that 
his current arthritis is related to service, in particular to 
his complaints of unexplained joint pain.  However, since the 
veteran is a lay person, he is not qualified to express an 
opinion regarding any medical causation of his arthritis.  As 
it is the province of trained health care professionals to 
enter conclusions which require medical expertise, such as 
opinions as to diagnosis and causation, Jones v. Brown, 7 
Vet.App. 134, 137 (1994), the veteran's lay opinions cannot 
be accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-5 (1992).  See also Heuer v. 
Brown, 7 Vet.App. 379, 384 (1995) (an appellant does not meet 
his or her burden of presenting evidence of a well-grounded 
claim where the determinative issue involves medical 
causation and the appellant presents only lay testimony by 
persons not competent to offer medical opinions).  Thus, the 
Board finds that the veteran's contention that his current 
arthritis is related to his complaints of joint pain while in 
the military cannot be accepted as competent evidence.

Therefore, given the lack of competent evidence that his 
claims are plausible, the veteran has not met his initial 
burden of submitting evidence sufficient to establish that 
his claims for service connection for arthritis of the feet, 
left arm, hips, ankles, and right hand are well grounded.  
The claims must be denied on that basis.  As the duty to 
assist is not triggered here by the submission of well-
grounded claims, VA has no obligation to further develop the 
veteran's claims.  See Epps, supra; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

In reaching this determination, the Board recognizes that 
these issues are being disposed of in a manner that differs 
from that employed by the RO.  The RO denied the veteran's 
claims on the merits, while the Board has concluded that the 
claims are not well grounded.  The Board has therefore 
considered whether the veteran has been given adequate notice 
to respond, and if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
When an RO does not specifically address the question whether 
a claim is well grounded but rather, as here, proceeds to 
adjudication on the merits, there is no prejudice to the 
veteran solely from the omission of the well-grounded-claim 
analysis.  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  
Accordingly, the Board finds no prejudice to the veteran in 
this case.  

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground his claims for service 
connection for arthritis of multiple joints.  Although the 
veteran has alleged treatment shortly after service from a 
private physician, he also stated that the physician had 
since died and his records were no longer available.  In 
addition, it appears that the RO has already requested and 
received the treatment records from Dr. Boettner, as 
described by the veteran during his Travel Board hearing, but 
they do not reflect treatment for joint pain or arthritis.  
Thus, there is no further duty on the part of VA to inform 
the veteran of the evidence necessary to complete his 
application for this benefit.  38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).
 
II.  Evaluation of Breast Tumor Excision

The veteran's claim for a compensable rating for residuals of 
excision of a tumor of the left breast is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
Board is also satisfied that all relevant facts needed to 
adjudicate a schedular evaluation of the veteran's disorder 
have been properly developed.  No further assistance to the 
veteran is required on that issue to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Evidence relevant to the evaluation of this disability claim 
includes the report of a VA examination for disorders of the 
breast conducted in October 1997.  At that time, the veteran 
reported a history of removal of a benign small tumor of the 
left breast tissue in 1943.  He reportedly remained 
asymptomatic, with no recurrence of the tumor.  Physical 
examination revealed no enlargement of the breast, and no 
recurrence of the tumor.  There was a small, nontender, 
slightly depressed scar.  The examiner diagnosed status post 
excision of a small benign tumor, left breast, in 1943, 
asymptomatic, with no recurrence of the tumor.  

That same day, the veteran also underwent a VA "scars" 
examination.  He again reported the 1943 tumor excision, 
which was said to be asymptomatic.  Physical examination 
revealed a residual 2-inch scar in the left breast area.  It 
was nontender, had no keloid formation, was slightly 
depressed, and superficial.  It did not affect the underlying 
tissue.  The examiner also noted that this excision had not 
caused any nerve impingement.  The examiner diagnosed a 
benign superficial scar of the left breast.

At the time of the veteran's August 1998 Travel Board 
hearing, he stated that he felt like the muscles in his left 
chest area would grow around the scar area, then "rip 
loose" occasionally upon exertion.  He also complained of an 
inability to fully extend his left arm, tenderness in the 
chest, and numbness in the left arm to the elbow, all of 
which he attributed to the tumor excision of the left breast.

The veteran's residuals of excision of a tumor of the left 
breast have been evaluated as zero percent disabling under 
the provisions of 38 C.F.R. § 4.118, Diagnostic Code (DC) 
7819, pursuant to which the severity of new, benign skin 
growths is rated.  DC 7819 provides that disabilities under 
this code are to be rated as scars, disfigurement, etc., 
which are rated under DC 7805.  In turn, DC 7805 provides 
that scars are to be rated based on the limitation of the 
part affected. 

The record reveals no medical evidence that the veteran's 
scar restricts the functioning of any parts whatsoever.  On 
the contrary, the scar has been described as a small and 
superficial, and has twice been found by examiners to be 
"nontender."  There is no evidence of any keloid formation, 
muscle adhesion, or nerve impingement, and it does not affect 
the underlying tissue.  Indeed, the excision area was 
characterized by both VA examiners as completely 
"asymptomatic."  The Board acknowledges the veteran's 
contention, as set forth during the course of his Travel 
Board hearing, that his tumor excision has caused various 
problems with his left limb, including numbness to the elbow, 
an inability to fully extend the left arm, and ripping of the 
chest muscles.  However, the veteran's claims file does not 
contain any medical evidence to support the assertion that 
these symptoms are in any way related to his medically 
asymptomatic tumor excision.  See Jones v. Brown, 7 Vet.App. 
134, 137 (1994).  Thus, as no limitation of function is 
present, there is no basis for the assignment of a 
compensable evaluation.  Thus, the Board finds that a 
compensable evaluation is the maximum rating warranted under 
DC 7819-7805.

The Board has also considered whether the veteran is entitled 
to a higher rating under the criteria of other, related 
diagnostic codes.  The veteran is not entitled to a rating 
under the provisions of DC 7800, as his scar is not located 
on his head, face, or neck.  Similarly, his scar is not the 
result of a burn, as is contemplated by DC 7801 and DC 7802.  
The evidence does not indicate that the veteran's scar is 
poorly nourished with repeated ulceration, as is contemplated 
by the criteria of DC 7803.  Finally, despite the veteran's 
subjective complaint of tenderness in the scar area during 
his Travel Board hearing, his scar has not been shown to be 
tender and painful on objective demonstration, as 
specifically required for an evaluation under DC 7804.  
Hence, evaluation under another potentially applicable 
diagnostic code is not warranted.

Further, the evidence does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. §3.321(b)(1) (1998).  There is no indication that the 
veteran's service-connected disability has caused marked 
interference with his earning capacity, employment status, or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the criteria 
for submission of an assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 157, 158-9 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).  

Additionally, although this is an "original claim" as 
contemplated under Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan 20, 1999) (at the time of an initial rating, 
separate or "staged" ratings may be assigned for separate 
periods of time based on the facts found) rather than a claim 
for an "increased rating," given the asymptomatic nature of 
the tumor residuals throughout the rating period and the fact 
that the issue has been characterized as a claim for a 
compensable rating and not an increased rating, the Board 
concludes that the case may be decided on the current record 
without prejudice to the veteran.  


ORDER

Evidence of a well-grounded claim having not been submitted, 
service connection for arthritis of the feet is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for arthritis of the left arm is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for arthritis of the hips is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for arthritis of the ankles is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for arthritis of the right hand is denied.

A compensable rating for residuals of excision of a tumor of 
the left breast is denied.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals


 


